DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed October 29, 2021. Claims 21-47 are pending.  

Allowable Subject Matter
Claims 21-47 now renumbered 1-27  are allowed.
The closest prior art of record is Shan (Pub No.: US 20050259886). 
(As to claims 21-30, 40 and 44) Shan discloses an image processing apparatus for executing noise reduction processing on an image (image enhancement apparatus – see [p][0001]), comprising: at least one of: one or more circuits; or one or more processors and at least one memory, the at least one memory being coupled to the one or more processors and having stored thereon instructions executable by the one or more processors (see Fig 1), wherein at least one of the one or more circuits or the execution of the instructions cause the image processing apparatus to function as: a determination unit configured to determine weights of each reference pixels in accordance with a similarity between a target region associated with a target 
(As to claims 31, 41 and 45) All the features are disclosed by Shan except: a weighted mean processing unit configured to perform a weighted operation using pixel values of the reference pixels and the weights of the reference pixels, wherein the determination unit determines the weights of the reference pixels using pixels other than the target pixel as the reference pixels without setting the target pixel as one of the reference pixels.

(As to claim 32-35, 42 and 46) All the features are disclosed by Shan except: a weighted mean processing unit configured to perform a weighted operation using pixel values of the reference pixels and the weights of the reference pixels, wherein the determination unit sets the target pixel as one of the reference pixels and determines the weights of the reference pixels in such a manner that the weight of the target pixel does not become a sole maximum value among values of weights which the determination unit can determine.
(As to claim 36-39, 43 and 47) All the features are disclosed by Shan except: wherein the determination unit determines, using the pixels near the target pixel as the reference pixels without setting the target pixel as one of the reference pixels, the weight of each of the pixels near the target pixel in such a manner that a weight of the reference pixel corresponding to the reference region with [[high]]a first similarity is greater than a weight of the reference pixel corresponding to the reference region with a second similarity lower than the first similarity, or the determination unit, using the target pixel and the pixels near the target pixel as the reference pixels, determines the weight of each of the pixels near the target pixel in such a manner that the weight of the reference pixel corresponding to the reference region with a third similarity is greater than the weight of the reference pixel corresponding to the reference region with a fourth similarity lower than the third similarity and determines the weight of the target pixel in such a manner that the weight of the target pixel does not become a sole maximum value among values of weights which the determination unit can determine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    November 6, 2021